United States Court of Appeals
                                                                                                     Fifth Circuit
                                                                                                   F I L E D
                             IN THE UNITED STATES COURT OF APPEALS
                                                                                                  December 19, 2006
                                     FOR THE FIFTH CIRCUIT
                                                                                               Charles R. Fulbruge III
                                                                                                       Clerk

                                               No. 06-50442
                                             Summary Calendar



UNITED STATES OF AMERICA,

                                                                                             Plaintiff-Appellee,

                                                    versus

FRANCISCO VILLAGOMEZ-SIERRA,

                                                                                           Defendant-Appellant.

                         ---------------------------------------------------------------
                              Appeal from the United States District Court
                                     for the Western District of Texas
                                         USDC No. 2:05-CR-109
                         ---------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

        Counsel appointed to represent Francisco Villagomez-Sierra has requested leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Our independent review of the

record and counsel’s brief discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS

DISMISSED. See 5TH CIR. R. 42.2.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.